            Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 SAMUEL HOGAN,                                     :
                                                   :   Case No._______________
                                                   :
                      Plaintiff,                   :
                                                   :   COMPLAINT FOR VIOLATIONS OF
             v.                                    :
                                                   :   THE FEDERAL SECURITIES LAWS
 WPX ENERGY, INC., JOHN A. CARRIG,                 :
                                                   :   JURY TRIAL DEMANDED
 CLAY M. GASPAR, ROBERT K.
 HERDMAN, KELT KINDICK, KARL F.                    :
                                                   :
 KURZ, KIMBERLY S. LUBEL, RICHARD                  :
 E. MUNCRIEF, D. MARTIN PHILLIPS,                  :
 DOUGLAS E. SWANSON, JR., and                      :
 VALERIE M. WILLIAMS,                              :
                                                   :
                      Defendants.                  :

       Plaintiff Samuel Hogan (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.         Plaintiff brings this action against WPX Energy, Inc. (“WPX” or the “Company”)

and the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, arising out of their agreement to be acquired by Devon Energy

Corporation (“Devon”), through Devon’s wholly owned subsidiary East Merger Sub Inc. (“Merger

Sub”) (the “Proposed Transaction”).
             Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 2 of 15




        2.       On September 26, 2020, WPX and Devon entered into an Agreement and Plan of

Merger (the “Merger Agreement”) pursuant to which, each WPX stockholder will receive 0.5165

shares of Devon common stock for each share of WPX common stock they own.

        3.       On November 4, 2020, Devon filed a Form S-4 Registration Statement (as amended

on November 20, 2020, the “S-4”) with the SEC which omits or misrepresents material

information concerning the Proposed Transaction. The failure to adequately disclose such material

information renders the S-4 false and misleading.

        4.       The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until the

material information discussed below is disclosed to the holders of the Company’s common stock,

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.




                                                 -2-
            Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 3 of 15




       7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. WPX’s common stock trades on

the New York Stock Exchange, which is headquartered in this District, rendering venue in this

District appropriate.

                                          THE PARTIES

       8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

WPX.

       9.       Defendant WPX is a Delaware corporation with its principal executive offices

located at 3500 One Williams Center, Tulsa, Oklahoma 74172. WPX’s common stock trades on

the New York Stock Exchange under the ticker symbol “WPX.”

       10.      Defendant John A. Carrig is, and has been at all relevant times, a director of the

Company.

       11.      Defendant Clay M. Gaspar is, and has been at all relevant times, President, Chief

Operating Officer, and a director of the Company.

       12.      Defendant Robert K. Herdman is, and has been at all relevant times, a director of

the Company.

       13.      Defendant Kelt Kindick is, and has been at all relevant times, a director of the

Company.

       14.      Defendant Karl F. Kurz is, and has been at all relevant times, a director of the

Company.

       15.      Defendant Kimberly S. Lubel is, and has been at all relevant times, a director of the

Company.

       16.      Defendant Richard E. Muncrief is, and has been at all relevant times, Chief

Executive Officer of the Company and Chairman of the Board.



                                                -3-
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 4 of 15




       17.     Defendant D. Martin Phillips is, and has been at all relevant times, a director of the

Company.

       18.     Defendant Douglas E. Swanson, Jr. is, and has been at all relevant times, a director

of the Company.

       19.     Defendant Valerie M. Williams is, and has been at all relevant times, a director of

the Company.

       20.     Defendants identified in paragraphs 10-19 are referred to herein as the “Board” or

the “Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Company Background

       21.     WPX is an independent oil and natural gas exploration and production company

engaged in the exploitation and development of long-life unconventional properties.             The

Company is focused on profitably exploiting, developing, and growing its oil positions in the

Delaware Basin (a subset of the Permian Basin) in Texas and New Mexico and the Williston Basin

in North Dakota.

       22.     WPX entered the Delaware Basin in August 2015 upon the closing of its acquisition

of RKI Exploration & Production, LLC. WPX operates 688 wells in the Delaware Basin and owns

interests in 787 wells operated by others. The Company holds approximately 122,000 net acres in

the Delaware Basin, with core operations located in Eddy, Lea and Chaves Counties in New

Mexico and Loving, Pecos, Reeves, Ward and Winkles Counties in Texas.

       23.     During 2019, WPX operated an average of 5.1 drilling rigs in the Delaware Basin

with an average of 96 thousand barrels of oil equivalent (“Mboe”) per day of net production. As

of December 31, 2019, the Company’s proved reserves were 528 million barrels of oil equivalent

(“MMboe”) and reflect a mix of 56 percent crude oil, 23 percent natural gas and 21 percent natural



                                                -4-
          Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 5 of 15




gas liquids (“NGLs”). During 2019, the Company replaced its total commodity production at a

rate of 190 percent, before consideration of divestitures.

The Proposed Transaction

       24.     On September 28, 2020, WPX and Devon issued a joint press release announcing

the Proposed Transaction stating, in pertinent part:

       OKLAHOMA CITY and TULSA, Okla., Sept. 28, 2020 -- Devon Energy
       (“Devon”) (NYSE: DVN) and WPX Energy (“WPX”) (NYSE: WPX) today
       announced they have entered into an agreement to combine in an all-stock merger
       of equals transaction.        The strategic combination will create a leading
       unconventional oil producer in the U.S., with an asset base underpinned by a
       premium acreage position in the economic core of the Delaware Basin. The
       combined company, which will be named Devon Energy, will benefit from
       enhanced scale, improved margins, higher free cash flow and the financial strength
       to accelerate the return of cash to shareholders through an industry-first “fixed plus
       variable” dividend strategy.

       TRANSACTION DETAILS

       Under the terms of the agreement, WPX shareholders will receive a fixed exchange
       ratio of 0.5165 shares of Devon common stock for each share of WPX common
       stock owned. The exchange ratio, together with closing prices for Devon and WPX
       on Sept. 25, 2020, results in an enterprise value for the combined entity of
       approximately $12 billion.      Upon completion of the transaction, Devon
       shareholders will own approximately 57 percent of the combined company and
       WPX shareholders will own approximately 43 percent of the combined company
       on a fully diluted basis.

       The transaction, which is expected to close in the first quarter of 2021, has been
       unanimously approved by the boards of directors of both companies. Funds
       managed by EnCap Investments L.P. own approximately 27 percent of the
       outstanding shares of WPX and have entered into a support agreement to vote in
       favor of the transaction. The closing of the transaction is subject to customary
       closing conditions, including approvals by Devon and WPX shareholders.

       CEO COMMENTARY

       “This merger is a transformational event for Devon and WPX as we unite our
       complementary assets, operating capabilities and proven management teams to
       maximize our business in today’s environment, while positioning our combined
       company to create value for years to come,” said Dave Hager, Devon’s president
       and CEO. “Bringing together our asset bases will drive immediate synergies and
       enable the combined company to accelerate free cash flow growth and return of



                                                -5-
  Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 6 of 15




capital to shareholders. In addition to highly complementary assets, Devon and
WPX have similar values, and a disciplined returns-oriented focus, reinforcing our
belief that this is an ideal business combination.”

“This merger-of-equals strengthens our confidence that we will achieve all of our
five-year targets outlined in late 2019,” said Rick Muncrief, WPX’s chairman and
CEO. “The combined company will be one of the largest unconventional energy
producers in the U.S. and with our enhanced scale and strong financial position, we
can now accomplish these objectives for shareholders more quickly and efficiently.
We will create value for shareholders of both companies through the disciplined
management of our combined assets and an unwavering focus on profitable, per-
share growth.”

STRATEGIC RATIONALE

   •   Accelerates cash-return business model – The merger accelerates
       Devon’s transition to a business model that prioritizes free cash flow
       generation over production growth. With this highly disciplined strategy,
       management is committed to limiting reinvestment rates to approximately
       70 to 80 percent of operating cash flow and restricting production growth
       to 5 percent or less annually. Free cash flow will be deployed toward higher
       dividends, debt reduction and opportunistic share repurchases.

   •   Immediately accretive to financial metrics – The transaction is expected
       to be immediately accretive to all relevant per-share metrics in the first year,
       including: earnings, cash flow, free cash flow, and net asset value, as well
       as accretive to return on invested capital. The combination is also expected
       to enhance the company’s credit profile and decrease its overall cost of
       capital.

   •   Maintains strong balance sheet and liquidity – The all-stock transaction
       ensures the combined company will retain a strong balance sheet with a pro
       forma net debt-to-EBITDAX ratio of 1.6x on a trailing 12-month basis and
       is targeting a leverage ratio of approximately 1.0x over the longer term. The
       combined company will also have excellent liquidity with approximately
       $1.7 billion of cash on hand and $3 billion of undrawn capacity on its credit
       facility expected at closing.

   •   Accretive Increases scale and diversification – The transaction creates
       one of the largest unconventional oil producers in the U.S. with production
       of 277,000 barrels per day. The combined company will benefit from a
       premier multi-basin portfolio, headlined by the world-class acreage position
       in the Delaware Basin that is 400,000 net acres and accounts for nearly 60
       percent of the combined company’s total oil production. The Delaware
       Basin acreage is geographically diversified between southeast New Mexico
       and Texas, with only 35 percent of the leasehold on federal land. The




                                        -6-
  Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 7 of 15




       consolidated Delaware footprint provides a multi-decade inventory of high-
       return opportunities at combined activity levels of 17 drilling rigs. The
       balance of the portfolio will be diversified across high-margin, high-return
       resource plays in the Anadarko Basin, Williston Basin, Eagle Ford Shale
       and Powder River Basin.

   •   Drives significant cost synergies – Cost savings from initiatives underway
       in the second half of 2020 and synergies resulting from the merger are
       expected to drive $575 million in annual cash flow improvements by year-
       end 2021. These cost improvements are expected to be attained through
       operational efficiencies, general and administrative savings and reduced
       financing expense. The net present value of these cost synergies over the
       next 5 years equates to more than $2 billion of value. The all-stock
       transaction structure allows shareholders of both Devon and WPX to benefit
       from the cost synergies and significant upside potential of the combined
       company.

   •   Supports implementation of a “fixed plus variable” dividend strategy –
       With the business scaled to consistently generate free cash flow, Devon is
       initiating a new dividend strategy that pays a fixed dividend and evaluates
       a variable distribution on a quarterly basis. The fixed dividend is paid
       quarterly at a rate of $0.11 per share and the target payout is approximately
       10 percent of operating cash flow. In addition to the fixed quarterly
       dividend, up to 50 percent of the remaining free cash flow on a quarterly
       basis will be distributed to shareholders through a variable distribution.
       This enhanced dividend strategy is effective immediately upon close of the
       transaction.

   •   Shared commitment to ESG excellence – Both Devon and WPX share an
       uncompromising commitment to ESG leadership, employee safety and
       environmental responsibility. Consistent with this commitment, the
       combined company will pursue measurable ESG targets, including methane
       intensity reduction, and will have progressive actions and practices in place
       to advance inclusion and diversity. Further, ESG metrics will be
       incorporated into the compensation structure and the board will monitor
       ESG goals and results.

   •   Combines complementary cultures – Devon and WPX share similar
       values and this combination is designed to optimize the strengths of both
       companies’ operating philosophies to drive the continued growth and
       success of the business.

LEADERSHIP AND HEADQUARTERS

Following the merger, the board of directors will consist of 12 members, 7 directors
from Devon and 5 from WPX including the lead independent director. Dave Hager
will be appointed executive chairman of the board, and Rick Muncrief will be



                                       -7-
          Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 8 of 15




       named president and CEO. The combined company’s executive team will include
       Jeff Ritenour as executive vice president and chief financial officer, Clay Gaspar
       as executive vice president and chief operating officer, David Harris as executive
       vice president and chief corporate development officer, Dennis Cameron as
       executive vice president and general counsel, and Tana Cashion as senior vice
       president of human resources. The combined company will be headquartered in
       Oklahoma City.

       PRELIMINARY PRO FORMA 2021 OUTLOOK

       Detailed forward-looking guidance for the full-year 2021 will be provided upon
       closing of the transaction. Based on current supply and demand dynamics, product
       inventory levels, and other leading economic indicators, the company expects to
       design capital activity plans to maintain base production.

       The maintenance capital requirements to keep oil production flat in 2021 versus
       2020 fourth-quarter exit rates of greater than 280,000 barrels per day is estimated
       at approximately $1.7 billion. Pro forma for cost synergies, these maintenance
       capital requirements in 2021 are estimated to be funded at $33 WTI and $2.75
       Henry Hub pricing.

The S-4 Materially Misleads WPX Stockholders by Omitting Material Information

       25.     On November 5, 2020, defendants filed the materially misleading and incomplete

S-4 with the SEC and disseminated it to WPX’s stockholders.            Designed to convince the

Company’s stockholders to vote in favor of the Proposed Transaction, the S-4 is rendered

misleading by the omission of critical information.

       26.     First, the S-4 omits material information regarding WPX’s and Devon’s financial

projections.

       27.     Specifically, the S-4 fails to disclose, for each of WPX’s and Devon’s financial

projections: (i) unlevered free cash flow and the underlying line items; (ii) EBITDA and the

underlying line items; and (iii) net operating losses.

       28.     Second, the S-4 omits material information regarding Citi’s fairness opinion and

financial analyses.

       29.     With respect to Citi’s Selected Public Companies Analyses, the S-4 fails to disclose




                                                -8-
          Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 9 of 15




the individual multiples and metrics for each of the companies observed in the analyses.

       30.      With respect to Citi’s Discounted Cash Flow Analysis of WPX, the S-4 fails to

disclose: (i) the standalone unlevered free cash flows utilized in the analysis; (ii) WPX’s net

operating loss carryforwards expected by WPX’s management over the forecast period; (iii) the

terminal values for the Company; (iv) the estimated cash taxes used in the analysis; (v) the

individual inputs and assumptions underlying the selected range of discount rates of 7.7% to 8.5%;

and (vi) Citi’s rationale for applying to WPX’s fiscal year 2025 estimated adjusted EBITDA a

selected range of adjusted EBITDA multiples of 3.9x to 5.3x.

       31.      With respect to Citi’s Discounted Cash Flow Analysis of Devon, the S-4 fails to

disclose: (i) the standalone unlevered free cash flows utilized in the analysis; (ii) Devon’s net

operating loss carryforwards over the forecast period; (iii) the terminal values of Devon; (iv) the

estimated cash taxes used in the analysis; (v) the individual inputs and assumptions underlying the

selected range of discount rates of 7.8% to 8.8%; and (vi) Citi’s rationale for applying to Devon’s

fiscal year 2025 estimated adjusted EBITDA a selected range of adjusted EBITDA multiples of

3.9x to 5.3x.

       32.      With respect to Citi’s Net Asset Value analysis of WPX, the S-4 fails to disclose:

(i) the unlevered free cash flows that WPX was forecasted to generate from WPX’s proved

developed producing reserves and currently undeveloped resources utilized in the analysis; (ii) the

projected midstream distributions of Catalyst Midstream Partners LLC to WPX during the fiscal

years ending December 31, 2021 through December 31, 2025; (iii) Citi’s rationale for utilizing a

terminal adjusted EBITDA multiple of 4.1x to derive the terminal value in the analysis; (iv) WPX’s

estimated non-drilling and completion capital expenditures, corporate expenses, net hedge, and

other gains and losses; (v) WPX’s estimated net debt; (vi) the net operating loss carryforwards




                                               -9-
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 10 of 15




expected by WPX’s management over the forecast period; and (vii) the individual inputs and

assumptions underlying the selected range of discount rates of 7.7% to 8.5%.

        33.     With respect to Citi’s Net Asset Value analysis of Devon, the S-4 fails to disclose:

(i) the unlevered free cash flows that Devon was forecasted to generate from Devon’s proved

developed producing reserves and currently undeveloped resources utilized in the analysis; (ii)

Devon’s estimated non-drilling and completion capital expenditures, corporate expenses, net

hedge, and other gains and losses; (iii) Devon’s estimated net debt; (iv) the net operating loss

carryforwards expected by WPX’s management for Devon over the forecast period; and (v) the

individual inputs and assumptions underlying the selected range of discount rates of 7.8% to 8.8%.

        34.     With respect to Citi’s Illustrative Has/Gets Analysis, the S-4 fails to disclose and

quantify the synergies utilized in the analysis.

        35.     With respect to Citi’s analyses of price targets for each of WPX and Devon, the S-

4 fails to disclose: (i) the price targets observed in the analyses; and (ii) the sources thereof.

        36.     With respect to Citi’s pro forma analysis, the S-4 fails to disclose: (i) WPX’s and

Devon’s fiscal years 2021 and 2022 estimated cash flow per share (“CFPS”) and estimated free

cash flow per share (“FCFPS”); (ii) the potential synergies utilized in the analysis; (iii) the specific

accretion to WPX’s fiscal years 2021 and 2022 estimated CFPS and estimated FCFPS, WPX’s

fiscal years 2021 and 2022 estimated FCFPS, and dilution to WPX’s fiscal years 2021 and 2022

estimated CFPS, resulting from the analyses; and (iv) the specific accretion to Devon’s fiscal years

2021 and 2022 estimated CFPS and estimated FCFPS resulting from the analyses.

        37.     Third, the S-4 fails to disclose material information concerning the potential

conflicts of interest faced by Citi.

        38.     For example, the S-4 sets forth, “WPX has agreed to pay Citi for its services in




                                                   - 10 -
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 11 of 15




connection with the proposed merger an aggregate fee of up to $33 million, of which $4 million

was payable upon delivery of Citi’s opinion and the balance is payable contingent upon

consummation of the merger.” S-4 at 87. The S-4 fails, however, to disclose the parameters and

criteria Citi needs to satisfy to receive the full $33 million and the amount the Company presently

anticipates paying Citi.

       39.     The S-4 also fails to disclose any services Citi has performed for Encap Investments

L.P., the Company’s largest stockholder which owns approximately 27.3% of WPX’s outstanding

shares, and the fees received for such services.

       40.     The S-4 further fails to disclose whether, pursuant to its engagement, Citi’s

compensation structure was the same if the Company had entered into a transaction with Company

C as opposed to the Proposed Transaction.

       41.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       42.     Finally, the S-4 fails to provide material information regarding the background of

the Proposed Transaction.

       43.     The S-4 fails to disclose the terms of the confidentiality agreements the Company

entered into with potential bidders, including Company A, and whether the confidentiality

agreements contained standstill provisions and/or “don’t-ask, don’t-waive” standstill provisions

that are still in effect and currently precluding these parties from making a topping bid for the

Company.

       44.     The disclosure of the terms of the confidentiality agreements is crucial to WPX

stockholders being sufficiently informed as to whether their fiduciaries have put in place restrictive




                                                - 11 -
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 12 of 15




devices to foreclose a topping bid for the Company.

       45.     Additionally, the Recommendation Statement fails to disclose the details of

Company C’s indication of interest, including whether it mentioned the potential for future

employment or directorship of Company management in a combined company.

       46.     In sum, the omission of the above-referenced information renders the S-4 materially

incomplete and misleading, in contravention of the Exchange Act. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that Company stockholders

will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       47.     Plaintiff repeats all previous allegations as if set forth in full.

       48.     During the relevant period, defendants disseminated the false and misleading S-4

specified above, which failed to disclose material facts necessary to make the statements, in light

of the circumstances under which they were made, not misleading in violation of Section 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       49.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the S-4. The S-4 was prepared,

reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about the Company’s and Devon’s financial projections, the

financial analyses performed by the Company’s financial advisor, potential conflicts of interest,

and the background of the Proposed Transaction. The defendants were at least negligent in filing

the S-4 with these materially false and misleading statements.




                                                 - 12 -
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 13 of 15




       50.     The omissions and false and misleading statements in the S-4 are material in that a

reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       51.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       52.     Because of the false and misleading statements in the S-4, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       53.     Plaintiff repeats all previous allegations as if set forth in full.

       54.     The Individual Defendants acted as controlling persons of WPX within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of WPX, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the S-4 filed with the SEC, they

had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading.

       55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory




                                                 - 13 -
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 14 of 15




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.           The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the S-4.

       57.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The S-4 purports to describe the various issues and information that they reviewed

and considered—descriptions the Company directors had input into.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, WPX’s stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of WPX, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction;




                                                - 14 -
         Case 1:20-cv-09795-LAK Document 1 Filed 11/20/20 Page 15 of 15




       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate an S-4 that does not contain any

               untrue statements of material fact and that states all material facts required in it or

               necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

Plaintiff demands a trial by jury.
 Dated: November 20, 2020                                      WEISSLAW LLP

                                                        By
                                                               Richard A. Acocelli
                                                               1500 Broadway, 16th Floor
                                                               New York, New York 10036
                                                               Telephone: (212) 682-3025
                                                               Facsimile: (212) 682-3010
                                                               Email: racocelli@weisslawllp.com
 OF COUNSEL:
                                                               Attorneys for Plaintiff
 FEDERMAN & SHERWOOD
 William B. Federman
 10205 North Pennsylvania Avenue
 Oklahoma City, OK 73120
 Tel: (405) 235-1560
 Fax: (405) 239-2112
 -and-
 212 W. Spring Valley Road
 Richardson, Texas 75081

 Attorneys for Plaintiff




                                               - 15 -
